PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/867,322
Filing Date: 5 May 2020
Appellant(s): 3D Systems, Inc.



__________________
Brendan Mee
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 18, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 19, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues that Boehler does not disclose a processor selecting a transfer function from a stored plurality of transfer functions based on each material classification index and HU value in that the Office Action significantly and deliberately misinterprets Boehler (Appeal Brief, page 7, last paragraph). However, Appellant fails to address the cited portions of the Office Action and instead refers to paragraphs 24-28 of Boehler. The lines of text between “selecting” and “corresponding transfer function” provide support that the selection is performed by the system (Boehler: paragraph 9, the image system has a unit for determining a histogram distribution of the gray-scale values, that the image system inserts, in the image on the display device, a user interface which shows the histogram distribution of the gray-scale values in a histogram window and symbolically represents a trapezoidal transfer function on which values characterizing input fields for transfer functions are arranged at the associated points. The transfer functions are inserted on the basis of the inputs in the histogram distribution of the gray-scale values). From paragraph 9, a system (comprising a processor, see Boehler paragraph 22) selects a transfer function for display based on gray-scale values. Gray-scale values are correlated to HU units (Boehler, paragraph 6).
Appellant recites from paragraph 28 that Fig. 4 shows trapezoids 17 and 18 are human-generated selectable transfer functions, and selection bar 20 can be used to select the transfer functions (page 8, paragraph 1). However, none of this “user selection” in paragraph 28 is relied upon in the Office Action. Furthermore, even if Boehler teaches user selection, the end result is the operation is carried out through a computer processor by performing user selection, on a user interface, running on a computer system, which comprises a processor.
Appellant further argues that none of this user selection is based on HU values (bottom of page 8). However, Boehler discloses the system for performing selection based on gray-scale values, which are correlated to HU values, as previously explained.
Appellant argues that user selection does not teach or suggest the computer processor performing this function, as Boehler’s transfer function is not based on the material classification index and HU value (top of page 9). However, as explained above, selection is performed by a computer processor, or system, and Appellant’s arguments directed towards user selection by human generated presets stored in memory is moot.
Appellant argues that Chen does not teach selecting a transfer function based on a material classification index and HU value from a stored plurality of transfer functions as claimed; or a computer processor rendering each voxel in the 3D imaging data based on its respective selected transfer function (page 9, first full paragraph) in that Chen is directed towards finding a space to insert a fictional threat image in image data, and cites paragraph 116 (top of page 10). However, Chen is not cited teach the complete selecting and rendering steps. Instead, Chen addresses the transfer function is based on both a material classification index and gray level data (paragraph 86).
Appellant argues that there is no transfer function correspond to each material classification index and HU value (top of page 11). However, Boehler discloses the transfer function corresponding to the HU value and Chen suggests such a transfer function is based on both material classification index and HU value.
Appellant argues that Chen provides no teaching or suggestion that would have led to selection of a transfer function based on a material classification index and an HU value for the purpose of 3D rendering image data in that Chen is used to remove transparent regions from CT data, not tissue classification (page 11, first full paragraph). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Chen addresses the limitation that the transfer function is based on both material classification index and HU value. Boehler discloses selection of a transfer function based on an HU value.
Appellant argues that Zhou does not teach or suggest determining material classification based on the segmented 3D imaging data (page 12, first full paragraph). However, Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Appellant argues that there is no adequate motivation to combine Zhou with the other references (bottom of page 12) in that the motivation is merely a rationale for practicing the disclosure of Zhou. In response to applicant's argument that the motivation is merely a rationale for practicing the disclosure of Zhou, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Zhou’s segmenting and classification provides benefits that are useful in the medical imaging field.
Appellant argues that the Office Action provides no reason to incorporate the later material classification nor any reason that the resulting efficiency would be expected (bottom of page 13). However, there is no limitation requiring “incorporate the later material classification” and one skilled in the art would recognize using Hounsfield units as a standard unit of measurement (as opposed to other units) to describe volumetric data, or voxel data.
Appellant argues that claim 4 and 12 require the user of the probability map to perform an initial classification which information is then utilized, together with the segmented 3D imaging data, to obtain a further material classification index (bottom of claim 14). However, this explicit set of limitations in not found in claims 4 and 12.
Appellant argues that the Office Action provides no reason for the combination or suggestion that incorporating an electron density assignment would somehow be an obvious addition to the combination of references in formation a material classification index (bottom of page 14 to top of page 15). However, the motivation to combine Balter is for the benefit of probability maps to account for mixing of multiple tissue types.
Appellant argues that the Office Action fails to state how the technique of Kim would be combined in a process requiring a material classification index with an expectation of success (top of page 16). However, Appellant’s argument amounts to the mere allegation that the combination would not result with an expectation of success. Furthermore, a material classification index is related to voxel data in medical imaging.
Appellant argues that the Office Action fails to state how the technique of Cao would be combined in a process requiring a material classification index with an expectation of success (top of page 17). However, Appellant’s argument amounts to the mere allegation that the combination would not result with an expectation of success. Furthermore, a material classification index is related to voxel data in medical imaging.
Appellant argues that the rationale for practicing Yoshida is not a valid rationale for combining Yoshida with the rest of the references with an expectation of success (page 18). In response to applicant's argument that the advantage is directed towards the procedure of Yoshida, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Yoshida’s segmenting provides benefits in the medical imaging field.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
Conferees:
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619       

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        

                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.